                 AFFIDAVIT OF NICHOLAS J. RENCRICCA, MD, PHD

Now comes Nicholas J. Rencricca, MD, PhD, duly sworn and under oath and says and deposes
as follows:

1. I am the Regional Medical Director for CPS and Director of Utilization Review as well as the
   Medical Director, Bristol County House of Correction. I am an employee of Correctional
   Psychiatric Services (CPS), which has a contract with the Bristol County Sheriff’s Office to
   provide comprehensive medical services to inmates and detainees at Bristol County House of
   Corrections (“BCHOC”). I am also the Medical Director, Barnstable County Sheriffs Office,
   and the Regional Medical Director, Bristol and Barnstable County Correctional Facilities. I
   have held these positions since November of 2014. What I state in this affidavit is not intended
   to include all of the facts known to me regarding my knowledge or the steps taken at BCHOC
   to minimize the risk of a COVID-19 coronavirus infection, some of which have been included
   in other affidavits submitted to the Court, I believe.

2. I serve as the Chairperson on the Continuous Quality Improvement (CQI) Committee. As
   Medical Director, I am committed to providing the highest quality medical care to the detained
   and incarcerated population. I also provide clinical and administrative oversight of the health
   services staff. I have over 25 years of medical and correctional experience. I have published
   numerous research articles and book chapters, consulted on innumerable research projects.

3. I have attended the following educational institutions and obtained the degrees listed:

           St. Francis College, Brooklyn, NY, B.S. - Biology, 1962;
           St. John's University, Jamaica, NY, M.S. – Physiology, 1964;
           Boston College, Chestnut Hill, MA, Ph.D., Physiology, 1967;
           Tufts University School of Medicine - St. Elizabeth's Hospital, Boston - Post-Doctoral
           NIH-NHI Research Fellow in Hematology, 1967-70; and
           University of Massachusetts Medical School, M.D.,1991.

   In addition, I have taken various continuing medical education courses.

4. I am certified in Internal Medicine by the National Board of Physicians and Surgeons, and I am
    a certified Correctional Health Professional (CCHP) through a program of the National
    Commission on Correctional Health Care. I am currently licensed as a physician in
    Massachusetts; I was previously licensed in New York, New Hampshire and Florida, but these
    licenses are inactive. I am also a member of American College of Correctional Physicians.

5. I have received various awards and honors, including the Correctional Medical Services Award
   of Recognition for Physician of the Year – 2001 and Recipient of Department of Correction
   Professional Excellence Contract Volunteer Award, 2004. I was also an invited guest, People's
   Republic of China (Beijing, Nanjing, Suzhou, Shanghai), People to People - Citizens
   Ambassador Program, Hematology/Blood Transfusion Delegation, where I presented a paper
   entitled "Hemopoietic Stem Cell Impairment During the Anemia of Virulent Murine Malaria
   Infection."

                                                1
6. CPS has 54.4 full time staff members which include administrative and line medical staff and
   mental health staff. Currently two of our mental health clinicians are both being set up to see
   inmates via remote telehealth rather than in person as they have immediate family who are
   high risk for catching COVID-19. All other medical staff are on site with the exception of me.
   Since March 30, 2020, I have being seeing inmates/detainees via telehealth.

7. All medical sick slips, representing inquiries or health concerns from detainees and inmates,
   are picked up twice a day and detainees/inmates are seen by nursing staff within 24 hours.
   Mental health slips are also picked up twice a day and triaged. All crisis mental health
   detainees/inmates are seen immediately and emergent slips are addressed within 24 hours by a
   mental health clinician. Detainees/inmates submitting routine requests are currently receiving
   a letter with packets of material. It is anticipated once remote access is set up for mental health,
   routine mental health slips will be addressed.

8. I, along with Regional Clinical Director Deb Jezard, RN, drafted a document entitled “CPS
   Clinical Guideline for COVID-19/CORONAVIRUS” (“CPS Clinical Guideline”). This
   document was intended to educate and guide CPS staff in dealing with the health issues
   stemming from the global coronavirus pandemic.

9. The CPS Clinical Guideline lists the possible symptoms of a COVID-19 infection and states
   that upon identification of any of the following symptoms, the patient should immediately be
   masked:
              Fever
              Cough
              Shortness of breath
              Loss of smell or taste
              Sore throat
              Tiredness
              Diarrhea

10. The CPS Clinical Guideline also provides that if a patient presents with fever and any other
    symptoms then the medical staff is to perform a rapid test for Influenza A and B. If the
    influenza test is negative, then medical staff is to test for COVID-19. If a COVID-19 test is
    positive, then staff are instructed to:

               a. Monitor vital signs, especially temperature and oxygen saturation twice a day;

               b. Offer acetaminophen 650 mg. twice per day or as needed for coronavirus
               symptoms for one week;

               c. Monitor the patient’s respiratory status to include oxygen saturation, trouble
               breathing, persistent chest pain or pressure, new onset of confusion or inability to
               arouse and any signs of cyanosis. Nurses are to notify the on-call doctor
               immediately if any symptoms are present and discuss possible transport to the local
               emergency room;

                                                  2
               d. Restrict patient movement unless emergent for anyone in isolation. Any
               movement while in isolation requires that staff wear a mask with shield, gloves and
               gown.

11. The CPS Clinical Guideline also adopts the CDC recommendations (as of March 24, 2020)
    that medical isolation of a patient with suspected COVID-19 infection be maintained until all
    the following criteria have been met:

       For individuals who will be tested to determine if they are still contagious:

               The individual has been free from fever for at least 72 hours without the use of
               fever-reducing medications AND

               The individual’s other symptoms have improved (e.g., cough, shortness of breath)
               AND

               The individual has tested negative in at least two consecutive respiratory specimens
               collected at least 24 hours apart.

       For individuals who will NOT be tested to determine if they are still contagious:

                  The individual has been free from fever for at least 72 hours without the use of
                  fever-reducing medications AND

                  The individual’s other symptoms have improved (e.g., cough, shortness of
                  breath) AND

                  At least 7 days have passed since the first symptoms appeared.

       For individuals who had a confirmed positive COVID-19 test but never showed symptoms:

                  At least 7 days have passed since the date of the individual’s first positive
                  COVID-19 test AND

                  The individual has had no subsequent illness.

12. The CPS Clinical Guideline provides for restriction of patients from leaving the facility while
    under medical isolation precautions, unless released from custody or if a transfer is necessary
    for medical care, infection control, lack of medical isolation space, or extenuating security
    concerns.

13. If an incarcerated/detained individual who is a COVID-19 case is released from custody during
    their medical isolation period, staff is instructed to contact public health to arrange for safe
    transport and continuation of necessary medical care and medical isolation as part of release
    planning.

                                                 3
14. Additionally, in terms of guidance for nurses and maintaining consistency in dealing with
    detainees/inmates, I am aware of “talking points” CPS Health Services Administrator Maureen
    Atkins, RN created which I understand were disseminated to medical staff via email. These
    talking points appear to be based on the CDC guidelines and are consistent with them. Nursing
    staff have been educated on appropriate precautions and protocols.

15. COVID-19 health information has been posted in all units and visiting areas. Staff have access
    to CDC materials, including posting the link/url for the CDC website on all medical area
    computer equipment. A training website for medical staff has been developed as well as a
    COVID-19 power point. BCHOC medical staff has access to masks, disinfectant/sanitizer and
    other personal protective equipment.

16. Nursing staff have also been instructed to use any detainee/inmate interaction as a time to
    educate the detainee/inmate regarding COVID-19, including that all inmates need to wash their
    hands frequently, avoid crowds and stay apart at least 6 feet whenever possible, and to report
    any shortness of breath or concerns of fever immediately to either nursing or security.

17. Additionally, I understand that signs have been posted in all units in English, Spanish,
    Portuguese and Chinese, indicating that if a detainee/inmate feels sick, they should notify
    medical staff and have a mask applied immediately. As stated, detainees/inmates are also
    being educated during medical encounters on the signs and symptoms of a COVID-19
    infection.

18. Upon receiving a new detainee/inmate, medical staff screen the individuals for signs and
    symptoms of infection. This includes temperature checks, taking a recent medical history and
    observing the individual for any signs of sickness. If an individual appears symptomatic on
    admission a mask is applied immediately, the individual is placed in isolation and clinical care
    guidelines are followed (as outlined above) thereafter.

19. We are also taking steps to ensure that BCHOC staff does not inadvertently introduce COVID-
    19 into the facility by educating staff and screening them for raised temperatures or other signs
    of illness. Staff have been instructed not to work if they feel ill and to report any symptoms
    for follow up. Staff have also been educated regarding both their own protection as well as
    CDC guidelines for eliminating virus transmission.

20. We are also monitoring and reviewing all detainees/inmates who are known to have chronic
    disease or other comorbidities which would make them more susceptible to a COVID-19
    infection.

21. While it is clear that a prison setting poses particular challenges from an infectious disease
    standpoint, the risk of infection is tempered by the degree of control we have over access to
    the facility. We are screening incoming detainees/inmates carefully and taking steps to isolate
    them as necessary. We have a highly educated and trained staff that is acutely aware of the
    risks posed by the pandemic. We are also providing a level of medical care to the
    detainees/inmates that they are unlikely to receive outside of BCHOC.

                                                 4
22. I am well aware that certain medical conditions, or comorbidities, can make an individual more
    susceptible to becoming sick. As stated above, we have taken extra precautions to monitor the
    health of any detainee or inmate known to have such a condition. In my opinion, releasing
    such persons without an adequate plan for alternative medical care could raise, rather than
    lower, the risk for those individuals.

23. I also know that not all medical conditions present the same risk for increased susceptibility to
    a viral infection. In this regard, an individualized approach is more appropriate than a blanket
    response.

24. It is clear that this pandemic presents unique challenges and that the situation is changing daily.
    I am confident that we are doing all that we can to reduce the risk of a COVID-19 outbreak
    within BCHOC. Our rate of confirmed cases in the detainee/inmate population (zero to date)
    reflects that.

25. After I reviewed the draft of this affidavit and providing my feedback, I learned that a nurse
    working for CPS at BCHOC has tested positive for COVID-19. This is, of course,
    disappointing news. However, it appears that the nurse was working the third shift and had
    limited contact with the detainee/inmate population. I am told that as soon as she felt ill, she
    self-isolated and left the BCHOC facility within an hour or so without any contact with
    detainees or inmates. Given that the positive result came back late yesterday, staff are working
    to determine the facts of what occurred and who, if anyone, may have been in contact with this
    nurse. We will take all steps to isolate such individuals, if there are any, and to monitor their
    health status in accordance with the CPS Clinical Guideline protocol outlined above. While
    we cannot guarantee that there will be no future cases within the facility, we are trying very
    hard. And there is certainly no guarantee for anyone released from the facility, either.



Signed under penalty of perjury this 2nd day of April, 2020


                                                               /s/ Nicholas J. Rencricca
                                                               Nicholas J. Rencricca, MD, PhD




                                                  5
